The Court ofAppeals
                                                     of the                                      DIVISION I
richardd.johnson,                           State of Washington                            °T Unio" sr^
Court Administrator/Clerk                          \0nttl0                               600 University Street
                                                   oeaiue                                         98101-4170
                                                                                            (206) 464-7750
                                                                                       TDD: (206)587-5505
October 6, 2014

Brian S Sommer                                 Steven K Linkon
13555 S.E. 36th St Ste 300                       13555 S.E. 36th St Ste 300
Bellevue, WA, 98006-1489                       Bellevue, WA, 98006-1489
bsommer@rcolegal.com                           slinkon@rcolegal.com

Michael Gene Fulbright
11820 Northup Way Ste E200
Bellevue, WA, 98005-1966
mike@fulbrightlegal.com

CASE #: 70646-2-I
Bank of America, Appellant v. Nottingham Properties I. Respondent

King County, Cause No. 11-2-35753-8.KNT

Counsel:

Enclosed is a copy of the opinion filed in the above-referenced appeal which states in part:
                    "Reversed and Remanded for further proceedings."

Counsel may file a motion for reconsideration within 20 days of filing this opinion pursuant to RAP
12.4(b). If counsel does not wish to file a motion for reconsideration but does wish to seek review by
the Supreme Court, RAP 13.4(a) provides that if no motion for reconsideration is made, a petition for
review must be filed in this court within 30 days. The Supreme Court has determined that a filing fee of
$200 is required.

In accordance with RAP 14.4(a), a claim for costs by the prevailing party must be supported by a cost
bill filed and served within ten days after the filing ofthis opinion, or claim for costs will be deemed
waived.

Should counsel desire the opinion to be published by the Reporter of Decisions, a motion to publish
should be served and filed within 20 days ofthe date offiling the opinion, as provided by RAP 12.3 (e).

Sincerely,




 Richard D. Johnson
 Court Administrator/Clerk

jh

 Enclosure

 c:       The Honorable Elizabeth J. Berns
        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

        BANK OF AMERICA, N.A., successor
        by merger to BAC HOME LOAN
        SERVICING, LP, formerly known as
        COUNTRYWIDE HOME LOANS                             No. 70646-2-1
        SERVICING, LP,

                            Appellants,                    DIVISION ONE


               v.
                                                           UNPUBLISHED OPINION
        NOTTINGHAM PROPERTIES I, LLC,
        a Washington Limited Liability
        Company,

                            Respondent.                    FILED:   OCT    6 20f4
               PER CURIAM - This appeal was stayed pending the Washington State

        Supreme Court's decision in BAC Home Loans Servicing, LP v. Fulbriqht, 180
Wash. 2d 754, 328 P.3d 895 (2014). We have lifted the stay and the have parties

        filed a "Stipulated Motion on the Merits to Reverse Trial Court Judgment and

        Mandate to Superior Court." Although this court suspended the motion on the

        merits procedure by a general order dated August 18, 2014, the stipulated

        reversal is equivalent to a concession of error and will be treated as such. We

        accept the concession of error and reverse and remand for further proceedings

        consistent with the decision in BAC Home Loans Servicing, LP v. Fulbriqht.

               Reversed and remanded for further proceedings.

                                          For the court:

v.O ;     en




           i



           a